UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-7336



EARL SAND,

                                              Plaintiff - Appellant,

          versus


S. STEELE, Corrections Officer; L. RICKS,
Corrections Officer, 6-2 Shift; DARLING,
Corrections   Officer; B.  MOHEAD, Inmate
Hearings Officer A,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Henry Coke Morgan, Jr., District
Judge. (CA-01-11-2)


Submitted:   June 19, 2003                 Decided:   August 8, 2003


Before WIDENER, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Earl Sand, Appellant Pro Se.     Pamela Anne Sargent, Assistant
Attorney General, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Earl Sand appeals the district court’s order denying relief on

his 42 U.S.C. § 1983 (2000) complaint.   We have reviewed the record

and find no reversible error.       Accordingly, we affirm for the

reasons stated by the district court.    See Sand v. Steele, No. CA-

01-11-2 (E.D. Va. Aug. 15, 2002).    We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                           AFFIRMED




                                2